           Case 1:19-cr-00036-RA Document 25 Filed 07/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 United States of America                                                      .
                                                              Deferred Prosecution Agreement
                     V.
                                                                                   19 Cr. 36 (RA)
  Richard Onipede,

                                Defendant.

 TO: Richard Onipede

         On January 16, 2019, you pled guilty to a criminal Information charging you with engaging
 in monetary transactions in property derived from speciﬁed unlawful activity, in violation ofTitle
 18, United States Code, Section 1957. However, after a thorough investigation it has been
 determined that the interest of the United States and your own interest will best be served by
 deferring prosecution in this District. Prosecution will be deferred during the term of your good
 behavior and satisfactory compliance with the terms of this agreement for the period of one year
 from the signing of this agreement. The terms and conditions constituting your good behavior and
 satisfactory compliance are as follows:

    (I) You shall refrain from violation of any law (federal, state and local). You shall
    immediately contact your US. Pretrial Services Ofﬁcer if arrested or questioned by a law-
    enforcement ofﬁcer.

    (2) You shall associate only with law-abiding persons.

    (3) You shall work regularly at a lawful occupation and/or regularly attend school or treatment
    and support your legal dependents, if any, to the best of your ability. When out of work or not
    attending school or treatment, you shall notify your supervising US. Pretrial Services
                                                                                            Officer
    at once. You shall consult him or her prior to job and school changes.

    (4) You shall not leave the Southern or Eastern Districts of New
                                                                     York, the District of New
    Jersey, or the Central District of California without permission
                                                                     of your supervising U.S.
    Pretrial Services Ofﬁcer.

    (5) You shall notify your supervising U.S. Pretrial Servi
                                                              ces Ofﬁcer immediately of any change
    in your place ofresidence.

   (6) You shall follow your supervising U.S. Pretrial
                                                       Services Ofﬁcer's instructions and advice.

   (7) You shall report to your supervising U.S. Pretri
                                                        al Services Ofﬁcer as directed.

      As a further condition you hereby consent to disclosure, by
                                                                     any federal, state or local
government agency, or by any medical or substance abuse treatm
                                                               ent provider, to the US. Pretrial
Serv1ces Ofﬁcer supervnsmg your case, ofsuch medical and
                                                         treatment records as may be requested
            Case 1:19-cr-00036-RA Document 25 Filed 07/29/20 Page 2 of 3




by the Pretrial Services Ofﬁcer to evaluate deferral of prosecution in this case. You further agree
that you will execute any additional consent forms that any such agency or provider may require
to release such information.

Special conditions are as follows:

        The United States Attorney may at any time revoke or modify any condition of this
provisional release or change the period of such supervision. The United States Attorney may
discharge you from supervision at any time. The United States Attorney may at any time proceed
with the prosecution for this offense should the United States Attorney, in his or her sole discretion,
deem such action advisable.

        If upon completion of your supervision a written report from your supervising U.S. Pretrial
Services Ofﬁcer is received to the effect that you have complied with all the rules, regulations and
conditions and special conditions applicable to your deferred prosecution, no further prosecution
will be instituted in this District for the above offense.

Dated: New York, New York
       July 23, 2020



                                                           AUDREY STRAUSS
                                                           Acting United States Attorney for the
                                                           Southern District of New York




                                                           Jilﬁana N. Murray / RobeﬁB. Sobelman
                                                           Assistant United States Attorneys
                                                           Tel: 212-637-2314 / -2616


        The undersigned hereby consents to the foregoing and expressly waives any and all rights
to a speedy trial pursuant to the Sixth Amendment to the United States Constitution, the Speedy
Trial Act, 18 U.S.C. §§3l61 et seq., and any other pertinent provisions, and consents to the
adjournment of all pending proceedings in this case. The undersigned further waives the
applicable statute of limitations with respect to any prosecution that is not time-barred on the date




                                                                                              07.29.2012
           Case 1:19-cr-00036-RA Document 25 Filed 07/29/20 Page 3 of 3




that this agreement is signed. It is the intent of this provision to toll the applicable statute of
limitations during the pendency of the deferred prosecution.


Dated: New York, New York
         7       2020




    baa/d
Richard Rosenberg, Esq. ‘
                                                                2.0mm
                                                        Richard Onipede
Attorney for Defendant                                  Defendant


       Pursuant to 18 U.S.C. §3161(h)(2), exclusion under the Speedy Trial Act of the period of
time during which the prosecution ofthe defendant is deferred pursuant to this agreement is hereby
approved.

Dated: New York, New York
             July 28, 2020




                                                        United States Magistrate Judge


       The undersigned hereby consents to the foregoing and will accept supervision of the
above-named defendant on the conditions set forth herein.



Dated: New York, New York
             7/23/2020




                                                       Rena Bolin
                                                       United States Pretrial Services Ofﬁcer




                                                                                         07.29.20 I 2
